Cooper, C. J.,
delivered the opinion of the Court.
Since the Board of Supervisors might have made a valid contract with appellees for the services rendered by them, we see no objection to its subsequent ratification of the act and payment for the services of which the county had the benefit; but the order making the allowance does not refer to the law under which it is made, and while we do not decide that it was on this account void it was sufficient to justify the action of the clerk in refusing to issue the warrant. Section 2159 of the Code-*459requires that “ the order allowing the claim shall be entered on the minutes, specifying the amount allowed, the page and particular section of the law under which such allowance is made, and on what account; and the clerk shall issue a warrant on the county treasurer, under the seal of his office, in favor of the claimant for the amount allowed.” In the order neither the name of the parties, nor the section of the law under which it was made was given, and the clerk rightly refused to act under it. The law is intended for the protection of the counties against unlawful claims, and a rigid compliance with its terms should be required by the clerks fof the boards as a condition of their action in issuing warrants. It is the fault of the claimants that they did not see to the entry of the proper judgment on their claim.

The judgment is reversed and the suit dismissed.